Title: From Thomas Jefferson to William Barret, 12 February 1821
From: Jefferson, Thomas
To: Barret, William


Sir
Monticello
Feb. 12. 21.
I received yesterday evening your favor of the 5th inst. I am one of those who during the flood of bank-currency which deluged us, unwarily contracted debts, which had the times continued the same, would have given me no trouble; but by the sudden reduction of that, and the fall of produce from the cause and the failure of market, I am left in the lurch, these debts being now fully trebled. the flour I now send to market clears me but 4.96 D. after paying expences. I have not hesitated, seeing no prospect of change, to give up the idea of depending on crops for payment, and to offer property for sale. but this too requires time. I offer for sale a merchant mill which would pay every dollar I owe in the world, but I know not when I may meet with a purchasor. I offer lands also, but under the same uncertainty. I am now therefore engaged in making some arrangements which may lessen delays to those to whom I owe and give me time to make reasonable sales. it will be about three weeks before I shall know the result of these; and I must therefore ask that time before I can propose to you specific sums & times of payment. the moment I know this result,  you shall certainly hear from me on the subject, in the mean time accept the assurance of my great respect.Th: Jefferson